 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 Roland Thomas Murray, Jr.,                                Case No.: 2:21-cv-00426-APG-VCF

 4             Petitioner,                                       Order Granting Motion for
                                                                  Complimentary Copies
 5 v.
                                                                         [ECF No. 5]
 6 The State of Nevada,

 7             Respondent.

 8            This is a closed habeas corpus action under 28 U.S.C. § 2241. Petitioner has filed a

 9 motion for complimentary copies.1 He asks for a copy of the petition and the "reply," which I

10 construe as the order denying the petition. I grant the motion.

11            IT IS THEREFORE ORDERED that petitioner's motion for complimentary copies (ECF

12 No. 5) is GRANTED. The clerk of the court is directed to send petitioner a copy of the petition

13 (ECF No. 3) and a copy of the order denying the petition (ECF No. 2).

14            DATED: May 19, 2021

15

16
                                                           ANDREW P. GORDON
                                                           UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23
     1
         ECF No. 5.
